IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
) Case No. l5l20ll597

v.;; )

)

FAHEIM JONES, )

)

Defendant. )

Submitted: May 26, 2016
Decided: June 2, 2016

Upon Defendant Faheim Jones’ Motion to Suppress - Search and Seizure
DENIED

Julie A. Finocchiaro, Esquire, Deputy Attorney General, Department of Justice, Wilmington,
Delaware, Attorney for the State of Delaware.

Robert M. Goff, Esquire, Assistant Public Defender, Public Defender’s Office, Wilmington,
Delaware, Attorney for Defendant.

DAVIS, J.

On April 8, 2016, Defendant Faheim J ones filed his Motion to Suppress - Search and
Seizure (the "Motion"). The Motion seeks to suppress items collected from Mr. Jones’
residence, 291 Harbor Drive Apt. C (the "Residence"), during a search executed pursuant to a
warrant (the "Warrant") issued by the Justice of the Peace Court ll. Using the Warrant, officers
from the New Castle County Police Department ("NCCPD") searched and seized items alleged
to have been stolen in a series of burglaries committed at Mr. Jones’ residential complex. The
State filed its State’s Response to Defendant’s Motion to Suppress ~ Search and Seizure on May
24, 2016. On May 26, 2016, the parties notified the Court that a hearing on the Motion and
Response was not necessary as the parties were in agreement that the Motion could be decided

on the papers. For the reasons set forth beloW, the Motion is DENIED.

BACKGROUND

FAC'I`UAL BACKGROUNDl

On December l4, 2015, NCCPD officers responded to three separate burglary reports
within the Harbor House Apartment complex, in Claymont, New Castle County, Delaware.z
Officers Scullion, Annone, and Morris responded to burglaries reported at 141 Harbor Drive Apt.
6, 91 Harbor Drive Apt. 2, and 281 Harbor Drive, respectively.3

The burglary at 141 Harbor Drive Apt. 6 occurred at 2100 p.m.4 Officer Scullion
interviewed the victim of this burglary. The victim said that he found the suspect in Apt. 6 and
described the suspect as a black male "dressed in dark clothing."§ Officer Scullion interviewed

another witness who saw the victim chase the suspect out of Apt. 6. The witness described the

suspect as follows:

 . . black __male,

5’6 to 5’7, with a stocky buila'. . . . [T]he suspect haa' a milk
chocolate  '° "    " y

§§ - ‘*' and black cargo type pants.

{--   )))6

The second burglary at 91 Harbor Drive Apt. 2 occurred sometime between 10:00 a.m.

             

and 1:00 p.m. ln this instance, the suspect entered the victim’s apartment through an entrance
created by "kicking a hole through the dry wall."7 While canvassing for witnesses to the

burglary at 91 Harbor Drive Apt. 2, Officer Annone found a witness to the burglary. The witness

l The parties agree that the Court should apply a "four comers" test in deciding whether to suppress the evidence in
this case. As discussed below, the Court is only to look to the facts contained in the search warrant and the
supporting affidavit when applying a "four corners" test. Accordingly, all the facts in this memorandum opinion and
order come from the warrant and the supporting affidavit

2 Warrant at 1111 2, 5, 8.

3 1a

4 1a. ar 11 2.

5 1a

° 1a ar 11 3.

7 1a ar 11 5.

 

 

 

 

 

 

making that conclusion. As such, this Court will not disturb the decision of the Magistrate.

Based on the arguments above and applicable standards of review, this Court finds that
Mr. J ones has not carried his burden with respect to the validity of the Warrant. Therefore, the
Motion is hereby DENIED.

Dated: June 2, 2016
Wilmington, Delaware

       

 q

__   Davis, judge

cc: Prothonotary
Julie A. Finocchiaro, Esq., Deputy Attorney General
Robert M. Goff, Esq.

12

provided the following description of the suspect in that burglary:

". . . a light skinnea' black male, wearing a black knit hat, a cream colored sweat
shirt,  sweat pants, and light blue sneakers was . . . kicking at the victim ’s
 "8
The third burglary happened at 281 Harbor Drive.g NCCPD did not find any witnesses to
this burglary. The burglary at this address occurred sometime between 8:00 a.m. and 6:30 p.m.m
According to the Warrant, the Court calculated the total estimated value lost from the
rhree burglaries re be $2,447.70."
Detective Bancrofc Cunningham of the NCCPD is the Warrant’s affiant.lz On December
l5, 2015, Detective Cunningham spoke with the residential managers for the Harbor House

Apartments. 13 The managers recalled a man of the following description having approached

them on December l4, 20l5, at IZ:OOPM, offering to do handy work on the premises:

  
 

 in a light colored hoodie, black cap, and black cargo

t  

The managers also stated that the man lived in the complex, at 291 Harbor Drive Apt. 6.]5
Detective Cunningham then conducted a CJlS/DELJIS inquiry and determined that Mr.

J ones resided at 291 Harbor Drive Apt 6 - the Residence. 16 Detective Cunningham provided a

photo of Mr. J ones to the property managers and asked the property managers if they recognized

Mr. Jones.w The property managers said that the photo matched the man who had inquired

8 1a er 11 6.

9 Id. at 11 8.

‘° 1a

" 1a er11114, 5, 8_,,_.
121<1. er 11 1.

" 1a ar 11 9.

"‘ 1a

‘5 1a

‘6 1a ar 11 10.

" 1a

about work on December l4, 2015.18

Detective Cunningham concludes the Warrant’s affidavit concludes with a list of his own
observations. Detective Cunningham notes that Mr. J ones matches the physical characteristics
described by the witness in the 141 Harbor Drive Apt. 6 burglary.lg Detective Cunningham
provides that the clothing description provided by the property managers matches the clothing
descriptions offered by the witness to the 141 Harbor Drive Apt. 6 burglary and the 91 Harbor
Drive Apt. 2 burglary.zo Additionally, Detective Cunningham relays that, based on his training
and experience, subjects involved in thefts and burglaries sell the stolen property, and may keep
records of those transactions on cell phones or computers.zl Detective Cunningham states that
these cell phones and computers may provide other means facilitating the sale of stolen goods as
well.zz Also based on training and experience, Detective Cunningham states that subjects
involved in burglaries store stolen goods in their residence, and that they will commit crimes in

their own communities because of their familiarity with the community and the relative ease of

avoiding detection.”

On December 15, 2015, a magistrate judge from Justice of the Peace Court 11 (the
"Magistrate") issued the Warrant. The Warrant authorized the search of the Residence.% The
Warrant provided that NCCPD could search the Residence for the items alleged to be stolen in

the three burglaries at the Harbor House Apartments complex, the clothes described by the

witnesses mentioned above, and numerous burglary tools.25

According to the Motion, the NCCPD executed the Warrant at the Residence on
December l6, 2015 -- retrieving items alleged to be stolen.% The NCCPD took Mr. J ones into
custody and questioned about the items found at the Residence.m Mr. J ones eventually
confessed.zg The State then charged Mr. J ones with three counts of Burglary Second Degree,
Theft, Theft of a Firearm, and Possession of a Fireann by a Person Prohibited.zg

THE PARTIES CONTENTIONS

MR. JONES

Mr. J ones contends that there are no facts in the affidavit to substantially connect him to
the burglaries. Moreover, Mr. J ones claims that the affidavit’s facts do not make it fairly
probable that evidence or stolen goods would be found in the Residence.w Mr. J ones argues that
the descriptions of the suspect or suspects contained in the affidavit are incomplete and
inconsistent.3 1 Mr. J ones contends that, within the four comers, none of the witnesses viewed a
photograph of Mr. Jones.32 In addition, Mr. J ones claims that no one said that Mr. J ones was the

person he or she saw committing the crime or even that he looked like that person.33

THE STATE

The State contends that the facts in the affidavit are sufficient for the Magistrate to

substantially connect Mr. J ones to the burglaries and suggest that the stolen goods could be

 

25 ld.

26 Motion at 11 l§._,§.
22 1¢1. "
28 ld.

22 1¢1.

2° ld. 3111 3.
2‘1¢1. ar 1111 5, 6;;
32 ld.at 11 7. "
22 1a

  

   

     

 

v. s»a¢e, 837 f2d-4a ,_ 'a?fz=__;fta.a.~.;zoos)(qua" 

negative attitude by reviewing courts toward warrants is inconsistent with the Fourth
Amendment’s strong preference for searches conducted pursuant to a warrant. . . ."53 Therefore,
this Court’s duty is to simply ensure that the Magistrate had a substantial basis for concluding
that probable cause existed. Here, the Magistrate had a substantial basis for concluding that
under the totality of the circumstances there was a fair probability that Mr. J ones was involved in
the burglaries, and that the stolen items may be found in the Residence.
Mr. J ones is correct when he states that the inference that one is a suspect is insufficient

on its own to constitute probable cause to search one’s house.54 Probable cause to arrest a
suspect does not automatically provide probable cause to search the suspect’s residence.$$
However, the Court is not to disregard the inference altogether.56 Although probable cause to
arrest does not automatically provide probable cause to search, the fact that probable cause to
arrest has been established increases the likelihood that the arrested person is storing evidence of
the crime at the person’s residence.57 The question is whether, based on the facts contained in
the warrant, the issuing judge or magistrate could logically infer that one would normally find
those items at the residence.$g The Court’s analysis focuses on whether the Magistrate could
reasonably find that Mr. J ones was involved in the burglaries and that the stolen goods were

likely to be found in the burglar’s home - a nexus between Mr. Jones, the stolen goods, and the

place to be searched.59

 

   
  

_ ":azv§aiias>?'a's v. Gazes, 462 U.s. 213, 236 (1983)).
sili‘.il§'ii/B®n at 11 2 (quoting Do§§j"ifv._-"~ "'_"55761 A.Zd$§¢..-  (Del. 2000)).
55 Dors@y v. szaze, 761 A.zd 307", 812 (D`ei. 2000).

5° 1a ar 813.

55 1a.

55 1a

55 Ia,~ mount v. S¢a¢@, 511 A.zd i030, 1033 (Del. 1986) (¢iring H@oks v. s¢a¢@, 416 A.zd 189, 203 (1930)).

9

i§:"

 

-.°0 Motion, Ex. A at 5-6.

Attacking the credibility of warrant’s descriptions that link him to the burglaries, Mr.
J ones claims - correctly -- that the suspect descriptions differ.éo The witness’ suspect
descriptions differ from one another, and they differ from the property manager’s description of
Mr. J ones during the day and time of the burglaries.m The discrepancies between the witnesses’
descriptions of the suspect, however, are minor and, upon viewing them as a whole, the
descriptions coalesce very nearly into the property manager’s description of Mr. Jones.

The State points out that the Supreme Court followed this holistic approach in Blount v.
State, and found the warrant in that case valid.62 There, the Supreme Court upheld the issuing
judge’s basis for finding of probable cause despite the various suspect descriptions differing on
certain details -- with some not describing details that others noticed.63 Applying a common-
sense approach64 and viewing the warrant "as a whole,"é$ the Court applies the analysis found in
Blount, and finds that the warrant had sufficient facts for the Magistrate to reasonably believe
that Mr. J ones was involved in the burglaries.

The Court notes that the Warrant does not fail merely because the witnesses did not
identify Mr. J ones as the burglar.66 The standard for finding probable cause is not as high as the
standard for evidence to convict - fair probability versus beyond a reasonable doubt.67 Though

such evidence would be helpful, it is not required.68 Instead, the Court needs only to determine

°‘ 1a
62 Bl@unz, 511 A.zd ar 1032.

63
See Id.
64 Gardner v. State, 567 A.Zd 404 (Del. l989), (citing Tatman v. State, 494 A.Zd 1249, 1251-52 (Del. 1985)); Jensen

v. State, 482 A.2d 105, lll (Del. 1984); State v. Holden, 60 A.3d lll0, lll4 (Del. 2013).

65 Gardner, 567 A.zd at 409 (quoting Jens@n, 482 A.zd ar 111).
66 See Blount, 511 A.2d at 1034 (finding issued warrant valid despite two witnesses being unable to identify the

suspect as the defendant).
67 1¢1.; smz@ v. Hozden, 60A.3d 1110, 1115 (Del. 2013).

°*‘ ld.
1 0